  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


HARRY R. HALL and CYNTHIA  )
HALL,                      )
                           )
     Plaintiffs,           )
                           )                   CIVIL ACTION NO.
     v.                    )                     2:19cv254-MHT
                           )                          (WO)
OCWEN LOAN SERVICING, LLC; )
et al.,                    )
                           )
     Defendants.           )

                             JUDGMENT

    Upon    consideration     of    the      the     joint    motion    for

dismissal     with   prejudice     as     to       defendant     Experian

Information Solutions, Inc. (doc. no. 56), it is the

ORDER,   JUDGMENT,    and   DECREE      of     the    court    that    that

motion   is    granted,     and    plaintiffs’         claims     against

defendant     Experian    Information         Solutions,       Inc.     are

dismissed     with   prejudice,     with       plaintiffs       and    said

defendant to bear their own fees and costs.                     Defendant

Experian Information Solutions, Inc. is terminated as

party to this case.

    The clerk of the court is DIRECTED to enter this
document   on   the    civil     docket   as   a   final   judgment

pursuant   to   Rule   58   of    the   Federal    Rules   of   Civil

Procedure.

    This case is not closed.

    DONE, this the 4th day of March, 2020.

                                    /s/ Myron H. Thompson
                                 UNITED STATES DISTRICT JUDGE
